Citation Nr: 0208241	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals of a fractured right mandible. 

2.  Entitlement to an assignment of a compensable disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1954 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By decision in July 1998, the RO (in part) denied an 
increased rating claim for residuals of a fractured right 
mandible.  A notice of disagreement was received in April 
1999, a statement of the case was issued in August 1999, and 
a substantive appeal was received in September 1999.  In a 
July 1999 rating decision, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating, effective November 1997.  A notice of 
disagreement was received in September 1999, a statement of 
the case was issued in April 2002, and a substantive appeal 
was received in April 2002.

The Board notes that in the substantive appeal dated November 
1999, the veteran specifically referenced the fact that he 
lost all of his upper teeth as a result of his fractured 
mandible.  This would appear to be a new claim of entitlement 
to service connection for loss of his upper teeth due to his 
service-connected mandible disability, and this matter is 
hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fractured 
right mandible are manifested by clinically demonstrated 
limitation of inter-incisal range of movement to 35-mm; 
lateral excursions and the mandible bone were within normal 
limits. 

2.  The veteran's service-connected bilateral hearing loss is 
productive of Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent (but no 
higher) disability rating for the veteran's service-connected 
residuals of a fractured right mandible have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7 and Codes 9999-9904, 9905 (2001).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including § 4.7 and Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
examination reports,  VA outpatient records and private 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to entitlement to an increased rating.  The 
discussions in the rating decisions, statements of the case, 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Residuals of a Fractured Right Mandible

This present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a fractured 
right mandible warrants a compensable disability rating.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected residuals of a fractured 
right mandible have been rated by the RO under the provisions 
of Diagnostic Codes 9999-9904.  Under Code 9904, a 
noncompensable rating is warranted where there is slight 
displacement of the mandible; a 10 percent rating is 
warranted where there is moderate displacement of the 
mandible and; a 20 percent rating is warranted where there is 
severe displacement of the mandible.  According to the note 
following Code 9904, the rating is dependent upon the degree 
of motion and relative loss of masticatory function.  
38 C.F.R. § 4.150, Diagnostic Code 9904.  

For temporomandibular articulation, limited inter-incisal 
movement is rated under Code 9905.  Under Code 9905, inter-
incisal range from 31 to 40 mm warrants a 10 percent rating 
and range from 21 to 30 mm warrants a 20 percent rating.  

Turning to the record, the service medical records indicate 
that the veteran suffered a fractured mandible in service, 
which required a closed reduction and intermaxillary 
fixation. 

On VA examination in August 2001, the examiner noted that the 
veteran's maxillary teeth were all extracted and he now had a 
complete maxillary denture with a mandibular partial denture.  
Evaluation demonstrated a slight restriction to his opening 
as he could only open to approximately 35 mm.  Lateral 
excursions were within normal limits.  The mandible bone was 
within normal limits, there were no abnormal jaw sounds upon 
opening, and no pops or clicks were noted.  In this regard, 
the Board views the findings to show essentially slight 
displacement of the mandible.  Accordingly, the Board finds 
no basis for a compensable rating under Code 9904 at this 
time. 

As for other diagnostic codes, the Board notes that there is 
no evidence of nonunion of the mandible to warrant 
application of Code 9903, nor is there evidence of chronic 
osteomyelitis or osteoradionecrosis of the mandible to 
warrant application of Code 9900.

However, the Board does find that the veteran's mandible 
disability warrants a 10 percent rating under Code 9905.  The 
evidence indicated that the veteran's disability limited 
inter-incisal movement to approximately 35-mm.  As limitation 
of movement between 31 to 40 mm warrants a 10 percent rating 
under Code 9905, the veteran's disability warrants a 10 
percent rating, but no higher, under Code 9905.  It is clear 
that the requirements for the next higher rating under Code 
9905 have not been met. 


Bilateral Hearing Loss

This present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

It appears that the veteran filed his claim in February 1998.  
During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change in them.  Further, 
it is noted that the revisions in the language in 38 C.F.R. 
§ 4.85 do not change the method by which Tables VI and VII 
are interpreted, but only describe, in greater detail, how 
they are applied.  The Board therefore finds that neither the 
old nor the new version of 38 C.F.R. § 4.85 is more favorable 
than the other in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

Although it is not clear from the record that the RO advised 
the veteran about the change in the regulations, the Board 
concludes that this is not prejudicial as the change in 
regulations was not a substantive change regarding the 
portion of the regulations pertinent to this veteran's claim.  
Consequently, the change has no effect on the outcome of the 
claim.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this case without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

On VA audiological evaluation in April 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
30
65
65
44
LEFT
5
10
65
80
40

Speech recognition scores were 94 percent for the right ear 
and 96 percent for the left ear.  The examiner commented that 
the test results indicated that the veteran suffered from 
mild to moderate high frequency sensorineural hearing loss in 
the right ear and moderately severe to severe high frequency 
sensorineural hearing loss in the left ear.  Speech 
discrimination ability was excellent for both ears.  The 
veteran reported that his family members had been complaining 
about his hearing for a long time and that he was exposed to 
loud noise from working in the boiler room aboard a ship 
during his service. 


On VA audiological evaluation in July 2001, puretone 
thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
55
70
70
59
LEFT
20
35
75
75
51

Speech recognition scores were 96 percent for the right ear 
and 92 percent for the left ear.  The examiner commented that 
the test results indicated that the veteran suffers from mild 
to moderately severe hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.  Speech 
discrimination ability was excellent for both ears.  The 
veteran reported having difficulty hearing in all 
environments.  He was fit with hearing aids in 2000 and 
stated that they were beneficial. 

The remaining relevant evidence consists of the veteran's 
written statements, in which he contends that his hearing 
loss is more severe than the noncompensable rating suggests. 

Applying the criteria found in 38 C.F.R. § 4.85-4.87 prior to 
and after the recent change in the applicable regulations, 
the veteran's July 2001 VA audiological evaluation yielded 
level II hearing in the right ear and level I hearing in the 
left ear.  Entering the category designations for each ear 
into Table VII produces a noncompensable disability rating 
under Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of bilateral hearing loss shown by either VA 
audiological examinations fails to meet the standards for a 
compensable disability rating.  Therefore, the preponderance 
of the evidence is against the veteran's claim.  The Board 
notes, however, that he may advance a new increased rating 
claim should his bilateral hearing loss disability increase 
in severity in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



ORDER

Entitlement to a 10 percent rating for residuals of a 
fractured mandible is warranted.  To this extent, the appeal 
is granted.

Entitlement to assignment of a compensable rating for 
bilateral hearing loss is not warranted.  To this extent, the 
appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

